At a former day of this term this case was reversed and remanded, chiefly for the reasons that the court erred (1) in sustaining an exception to the third and fourth paragraphs of defendant's answer; and (2) because the court erred in admitting the record evidence of the indictment and judgment of conviction of the Federal Court for the Northern District of Texas against the appellant Huff in this case, who testified as a witness on the trial below, the same being offered for the purpose of affecting his credibility as a witness, since which time appellee has filed a motion for rehearing, challenging the correctness of our conclusion in both these respects.
After mature consideration of the second question we are inclined to believe that we were in error in so holding. Our opinion was predicated upon a misapprehension of the import of said judgment of conviction, we then being under the impression that appellant was convicted of a misdemeanor; but, upon investigation, we find that the offense of which he was convicted, as provided by the Act of Congress, was a felony, punishable, in the discretion of the presiding judge, by confinement in the penitentiary at hard labor for not more than five years, or in the alternative by a fine of not more than $5,000. (See Acts of Congress, Sept. 26, 1888, 25 Stat. at Large, 496; Same Act in Supp. to the Rev. Stats. of the U.S., vol. 1, secs. 1874 to 1891, p. 621.) Our own statute (art. 55, White's Penal Code) provides that "every offense which is punishable by death or by imprisonment in the penitentiary, either absolutely or as an alternative, is a felony; every other offense is a misdemeanor." This statute has been construed by our Court of Criminal Appeals in Campbell v. State, 22 Texas Cr. App., 262, wherein it is held that a person who may be convicted under a statute similar to the one under consideration, no matter what the punishment imposed may be, is guilty of a felony; and this, so far as we are informed, has been the uniform holding of said Court under this statute. See Woods v. State, 26 Texas Crim. App., 490; to the same effect is the ruling in Ward v. White, 86 Tex. 170, opinion by Chief Justice Stayton.
Hence, in the discussion of the question raised by appellant's sixth assignment of error, that the court erred in admitting this record evidence we must take into consideration the fact that the punishment imposed by the judge of $100 did not make the offense of which he was convicted a misdemeanor; because, irrespective of the penalty imposed, the statute under which the conviction was obtained denominates the offense a felony. This being true, we therefore must determine whether or not the record of appellant's conviction for a felony could be put in evidence for the purpose of discrediting his testimony. This is not an open question in this court. In the case of Gulf, Colorado  Santa Fe Railway Co. v. Gibson, 42 Texas Civ. App. 306[42 Tex. Civ. App. 306], 93 S.W. 470 (in which a writ of error was denied by the Supreme Court), in passing upon a similar question we held that the record of conviction, under such circumstances, was admissible for the purpose of discrediting the witness or as a mode of impeachment. Justice Key, in delivering the opinion of the Court, after discussing *Page 385 
the reasons ordinarily given for excluding evidence as to particular discrediting facts, that they tend to a confusion of issues and work a surprise to the party attacked, says: "We prefer to rest our decision upon the broader ground that the judgment of conviction takes the case out of the general rule, which excludes evidence tending to show that the witness has been guilty of a particular offense. The rule referred to is based upon the ground that it would be unfair to the witness to set up charges against him without notice and time to prepare to meet such charges, and because such a course might result in an unnecessary confusion of issues before the jury. But neither of these reasons exist when the discrediting fact is a judicial conviction of crime, because the proof of such conviction is made by documentary and record evidence, and does not operate upon the witness with unfair surprise, nor lead to confusion of issues. And for these reasons it is stated in an eminent text book that 'proof by the record of conviction of crime is universally conceded to be a proper mode of impeachment.' " 1 Greenl. Ev. (16th ed.), sec. 461.
In Wigmore on Evidence, vol. 2, sec. 980, discussing this subject, it is said: "When the extrinsic testimony is in the shape of a record of a judgment of conviction for crime, both the above reasons cease to operate. There is no risk of confusion of issues, first, because the number of acts of misconduct provable in this way is practically small, and next, because the judgment can not be re-opened and no new issues (other than the occasional ones occurring in the process of authentication of the record) are raised thereby; there is no danger of unfair surprise — not, however, because (as is sometimes said) the witness well knows whether he was ever convicted; this assumes the very thing in controversy, namely, that he is guilty, but because the judgment is conclusive and can not be attacked, and therefore the witness could not use his supporting witnesses to prove his innocence, even if he had them in court. It has therefore been universally acknowledged that proof of a crime by record of a judgment of conviction may be made, not because an exception is carved out of the rule, but because the reason of the rule does not apply." See also vol. 3, Jones on Evid., secs. 834, 835.
In view of our own decision, supported by the authorities referred to, we are constrained to believe that we were in error in holding that this evidence was improperly admitted; but upon the question first presented, we adhere to the views expressed in our original opinion, for which reason the motion for rehearing is overruled.
Motion overruled.